DETAILED ACTION
Claims 1-10 are allowed.
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim under KR10-2019-0115073 filed on 9/18/2019.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:

The totality of limitations overcome any prior art or reasonable combination of art. The closest prior art is the Fang et al Reference (US 2020/0336740 A1).
Fang teaches a video picture encoding and decoding method, including obtaining a primary sub-region bitstream corresponding to a target sub-picture of a panoramic picture, where the primary sub-region bitstream includes N secondary sub-region bitstreams, and N is a positive integer, parsing the primary sub-region bitstream to obtain a reconstructed picture, performing cross-sub-region-boundary out-loop filtering on the reconstructed picture when an out-loop filtering identifier instructs to perform cross-sub-region-boundary out-loop filtering on the reconstructed picture, to obtain a filtered reconstructed picture, and adjusting a location of at least one of N sub-regions in the filtered reconstructed picture to obtain a picture having no sub-region boundary (See Fang Abstract).

The following is an examiner's statement of reasons for allowance: neither Fang, nor other relevant art or combination of relevant art, teaches a method, a non-transitory CRM storing a bitstream that is generated by a method of encoding an image, and  a non-transitory CRM having instructions stored thereon that, when executed, cause one or more processor to: obtain a reconstructed picture of a current picture; determine whether to perform filtering on a boundary of a current division unit based on a predetermined flag, the current division unit being one of a plurality of division units belonging to the current picture; and perform filtering on the boundary of the current division unit in response to the determination, wherein each of the division units includes at least one of a sub-picture, a slice, or a tile, wherein the flag includes at least one of a first flag indicating whether filtering is performed on boundaries of the division units within the current picture or a second flag indicating whether filtering is performed on the boundary of the current division unit, wherein whether to perform filtering on the boundary of the current division unit is determined by further considering a third flag indicating whether filtering is performed on a boundary of a neighboring division unit adjacent to the current division unit, wherein when the first flag is a first value, it is restricted so that filtering is not performed on the boundaries of the division units within the current picture, and when the first flag is a second value, the restriction on the boundaries of the division units within the current picture is not imposed, and 2Docket No.: 392128.0010C1Application No.: 17/241,384 wherein when the second flag is a first value, filtering is allowed to be performed on the boundary of the current division unit, and when the second flag is a second value, it is restricted so that filtering is not performed on the boundary of the current division unit 
The various claimed limitations mentioned in the claims are not taught or suggested by the prior art taken either singly or in combination, with emphasis that it is each claim, taken as a whole, including the interrelationships and interconnections between various claimed elements that make them allowable over the prior art of record.
Therefore, the independent claims 1, 9 and 10 are allowable by the addition of the limitations. Claims 2-8 are allowable as they are dependent off the independent claims, which were determined to be allowable.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMIR SHAHNAMI whose telephone number is (571)270-0707.  The examiner can normally be reached on Monday - Friday 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-272-7383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMIR SHAHNAMI/               Examiner, Art Unit 2483